Citation Nr: 1528281	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for fibromyalgia and assigned an initial 20 percent disability rating.  The Veteran disagreed with the initial rating assigned and perfected a timely appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a higher initial rating for fibromyalgia was certified to the Board in April 2014.  In a May 2014 letter, the RO informed him that the claim had been certified to the Board and explained that he had 90 days from the date of the letter to ask to appear before the Board for a hearing.  In correspondence received in July 2014, the Veteran requested to appear before the Board and give testimony.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, including Board hearings held by video conference, a remand of this matter to the RO is required to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran would prefer a personal Board hearing held at the RO (Travel Board hearing) or a Board video conference hearing and schedule the hearing according to his July 2014 request.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




